          Case 19-35133 Document 828 Filed in TXSB on 01/13/20 Page 1 of 4



                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

In re:                                                     § Chapter 11
                                                           §
ALTA MESA RESOURCES, INC., et al.,                         § Case No. 19-35133 (MI)
                                                           §
                  Debtors.1                                § Jointly Administered
                                                           §
                                                           §

                           DEBTORS’ AGENDA OF MATTERS SET FOR
                                JANUARY 14, 2020 at 2:00 P.M.

TO THE HONORABLE MARVIN ISGUR:

         The above-referenced debtors and debtors in possession (collectively, the “Debtors”) file

this Agenda of Matters Set for January 14, 2020 at 2:00 p.m.:

A. Main Case

1.       Motion for Modification of Automatic Stay to Continue Litigation Affecting Sale [Docket
         No. 421].

         Status: Hearing continued to January 30, 2020 at 2:00 p.m.

              Related Documents:

                 Stipulation and Agreed Order Regarding Motion for Modification of Automatic
                  Stay to Continue Litigation Affecting Sale [Docket No. 531].

                 Stipulation and Agreed Order Regarding Motion for Modification of Automatic
                  Stay to Continue Litigation Affecting Sale [Docket No. 630].

                 Stipulation and Agreed Order Regarding Motion for Modification of Automatic
                  Stay to Continue Litigation Affecting Sale [Docket No. 751].

                 Stipulation and Agreed Order Regarding Motion for Modification of Automatic
                  Stay to Continue Litigation Affecting Sale [Docket No. 792].


1
     The Debtors in these chapter 11 cases and the last four digits of their federal tax identification numbers are as
     follows: Alta Mesa Resources, Inc. (3840); Alta Mesa Holdings, LP (5150); Alta Mesa Holdings GP, LLC (0642);
     OEM GP, LLC (0958); Alta Mesa Finance Services Corp. (5673); Alta Mesa Services, LP (7295); and Oklahoma
     Energy Acquisitions, LP (3762). The location of the Debtors’ corporate headquarters and service address is 15021
     Katy Freeway, 4th Floor, Houston, Texas 77094.
                                                          1
10405332v2
        Case 19-35133 Document 828 Filed in TXSB on 01/13/20 Page 2 of 4



       Responses: None.

2.     Debtors’ Motion for Entry of an Order Modifying the Automatic Stay, to the Extent
       Applicable, to Allow Payment, Reimbursement, and/or Advancement of Defense Costs
       Under D&O Policies [Docket No. 622].

       Status: Consensual order filed at Docket No. 822.

             Related Documents:

                Affidavit of Service [Docket No. 648].

                Proposed Order Modifying the Automatic Stay, to the Extent Applicable, to
                 Allow Payment, Reimbursement, and/or Advancement of Defense Costs Under
                 D&O Policies [Docket No. 681].

                Notice of Redline of Order Modifying the Automatic Stay, to the Extent
                 Applicable, to Allow Payment, Reimbursement, and/or Advancement of Defense
                 Costs Under D&O Policies [Docket No. 682].

                Proposed Order Modifying the Automatic Stay, to the Extent Applicable, to
                 Allow Payment, Reimbursement, and/or Advancement of Defense Costs Under
                 D&O Policies [Docket No. 822].

                Notice of Redline of Order Modifying the Automatic Stay, to the Extent
                 Applicable, to Allow Payment, Reimbursement, and/or Advancement of Defense
                 Costs Under D&O Policies [Docket No. 823].

       Responses: None.

B. Hayes, et al. v. Alta Mesa Resources, Inc., et al., Adversary No. 19-3631.

1.     Status Conference.

       Status: Going forward.

       Related Documents:

                Adversary Complaint [Docket. No. 1].

                Order Extending the Deadline to File Rule 26(f) Report and Adjourning the Rule
                 7016 Conference [Docket No. 5].

                “Resolution to the Adversary Proceeding” filed by the Plaintiffs [Docket No. 18].

                Discovery/Case Management Plan Under Rule 26(f) of the Federal Rules of Civil
                 Procedure [Docket No. 20].


                                                 2
10405332v2
        Case 19-35133 Document 828 Filed in TXSB on 01/13/20 Page 3 of 4



                Third-Party Complaint Against High Mesa Holdings, LP and Certain Affiliates
                 [Docket No. 26].



                           -Remainder of Page Intentionally Left Blank-




                                                3
10405332v2
        Case 19-35133 Document 828 Filed in TXSB on 01/13/20 Page 4 of 4



Dated: January 30, 2020.

                                     By:    /s/ John F. Higgins
                                           John F. Higgins (TX 09597500)
                                           Aaron Power (TX 24058058)
                                           M. Shane Johnson (TX 24083263)
                                           PORTER HEDGES LLP
                                           1000 Main Street, 36th Floor
                                           Houston, Texas 77002
                                           Telephone: (713) 226-6000
                                           Fax: (713) 226-6248
                                           – and –
                                           George A. Davis
                                           (Admitted pro hac vice)
                                           Annemarie V. Reilly
                                           (Admitted pro hac vice)
                                           Brett M. Neve
                                           (Admitted pro hac vice)
                                           LATHAM & WATKINS LLP
                                           885 Third Avenue
                                           New York, NY 10022
                                           Telephone: (212) 906-1200
                                           Facsimile: (212) 751-4864
                                           Email: george.davis@lw.com
                                                   annemarie.reilly@lw.com
                                                   brett.neve@lw.com
                                           – and –
                                           Caroline A. Reckler
                                           (Admitted pro hac vice)
                                           LATHAM & WATKINS LLP
                                           330 North Wabash Avenue, Suite 2800
                                           Chicago, IL 60611
                                           Telephone: (312) 876-7700
                                           Facsimile: (312) 993-9667
                                           Email: caroline.reckler@lw.com
                                           – and –
                                           Andrew Sorkin
                                           (Admitted pro hac vice)
                                           LATHAM & WATKINS LLP
                                           555 Eleventh Street, Suite 1000
                                           Washington, D.C. 20004
                                           Telephone: (202) 637-2200
                                           Facsimile: (202) 637-2201
                                           Email: andrew.sorkin@lw.com

                                           COUNSEL FOR DEBTORS
                                           AND DEBTORS IN POSSESSION

                                       4
10405332v2
